FILED
                           NOT FOR PUBLICATION
                                                                         MAY 29 2019
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

PRENTICE WILLIAMS,                              No.    18-15231

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01597-JJT

 v.
                                                MEMORANDUM*
CITY OF TEMPE; LUKE TRADER,
Officer, # 19340,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                             Submitted May 21, 2019**

Before:      THOMAS, Chief Judge, LEAVY and FRIEDLAND, Circuit Judges.

      Prentice Williams appeals pro se from the district court’s post-judgment

orders in his 42 U.S.C § 1983 action alleging federal claims in connection with a

traffic stop and citations. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion a civil contempt order, and for clear error the

underlying factual findings. FTC v. Affordable Media, 179 F.3d 1228, 1239 (9th

Cir. 1999). We affirm.

      The district court did not abuse its discretion by finding Williams in

contempt because Williams failed to show that he was unable to comply with the

district court’s sanctions order. See id. at 1239 (setting forth standard for finding a

party in civil contempt).

      The district court did not abuse its discretion by denying Williams’s motions

for reconsideration under Federal Rule of Civil Procedure 60(b) because Williams

failed to set forth any basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or.

v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and factors for reconsideration under Rule 60(b)).

      We do not consider the district court’s judgment dismissing Williams’s

action entered on May 11, 2017 or any of the pre-judgment orders because the

notice of appeal is untimely as to these filings. See Fed. R. App. P. 4(a)(4)(A) (a

motion under Rule 60(b) extends the time to file an appeal if the motion is filed no

later than 28 days after judgment is entered); Hamer v. Neighborhood Hous.

Servs., 138 S. Ct. 13, 17-18 (2017) (a time limit not prescribed by Congress is a

mandatory claim-processing rule and if properly invoked, mandatory claim-

processing rules must be enforced); Demaree v. Pederson, 887 F.3d 870, 876 (9th


                                           2                                    18-15231
Cir. 2018) (Fed. R. App. P. 4(a)(4) is a mandatory claim-processing rule under

Hamer).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  18-15231